Appeal of SHURTLEFF ICE CREAM CO.Shurtleff Ice Cream Co. v. CommissionerDocket No. 423.United States Board of Tax Appeals1 B.T.A. 1168; 1925 BTA LEXIS 2625; May 21, 1925, decided Submitted May 7, 1925.  *2625 H. D. Sampson, C.P.A., for the taxpayer.  A. Calder Mackay, Esq., for the Commissioner.  *1168  Before GRAUPNER and TRAMMELL.  This appeal involves a deficiency in income and profits taxes for the calendar years 1918, 1919, and 1920, in the aggregate amount of $2,095.87.  The taxpayer introduced no evidence, but, with respect to the amount claimed as a deduction in 1920 on account of the Wisconsin State income tax for that year, it submitted the appeal on the pleadings.  The Commissioner introduced the returns of the taxpayer.  FINDINGS OF FACT.  The taxpayer is a Wisconsin corporation with its principal office at Janesville.  It computed and set up on its books on December 31, 1920, the amount of $1,814.99, Wisconsin income tax on the net income of 1920, and deducted it in its 1920 income-tax return.  It kept its books on the accrual basis.  DECISION.  The determination of the Commissioner is approved.